DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) in view of Soukai (FR 3021511A1).

    PNG
    media_image1.png
    721
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    497
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    633
    553
    media_image3.png
    Greyscale

In regards to claim 1, Pires et al discloses an applicator assembly (figs. 1-5C) for applying a substance to a keratinous surface comprising: a stem (124) having a longitudinal axis; and an applicator head (128) connected with the stem and arranged along the longitudinal axis, the applicator head comprising: an applicator member (130) comprising a shank (160) at a proximal end adapted to engage with a distal end of the stem (para. 0062), a first applying member (first applying member in annotated fig. 4) distal of the shank, and a through passage (through passage in annotated fig. 4) extending through the first applying member and shank, wherein the first applying member comprises a central opening (central opening in annotated fig. 5B) at a distal end of the through passage (see annotated figs. 4, 5B) and a sidewall (sidewall in annotated fig. 5B) extending at least partially about the opening (para. 0053); and a second applying member (136) comprising an application portion (170) and a fitment portion (fitment portion in annotated fig. 5B) extending in a proximal direction from the application portion, wherein the application portion is formed from a heat transfer material (para.  0033), wherein the application portion has a width (width in annotated fig. 5B) transverse to the longitudinal axis that is larger than a width of the through passage (r in annotated fig. 4),  wherein the fitment portion is inserted into the through passage (para. 0053), wherein the application portion fits, at least partially, in the central opening (figs. 4-5B), 
wherein the application portion is non-rotatably fixed with respect to the first applying member (para. 0061).
Pires et al fails to teach an applicator assembly wherein the application portion has a convex surface that is fixed relative to the first applying member and wherein a proximal surface of the application portion is held in contact with the distal end of the through passage.
However, Soukai teaches an applicator assembly (figs. 1-4) wherein the application portion (79) has a convex surface (p. 4 lines 162-163, p. 3 lines 95-96 of foreign reference PDF of 01 July 2021) that is fixed (p. 4 lines 153-154 of foreign reference PDF of 01 July 2021) relative to the first applying member (76) and wherein a proximal surface (proximal surface in annotated fig. 2) of the application portion is held in contact with the distal end of the through passage (passage in annotated fig. 2; p. 4 lines 161-162, 5 lines 182-183 of foreign reference PDF of 01 July 2021).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al to incorporate the teachings of Soukai and provide an applicator assembly wherein the application portion has a convex surface that is fixed relative to the first applying member and wherein a proximal surface of the application portion is held in contact with the distal end of the through passage. Doing so would allow for performing a massage of a body surface and application of a cosmetic product, and would allow for axial positioning of the first applying member.
In regards to claim 4, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises a concave distal face (concave distal face in annotated fig. 5B) , wherein the sidewall (sidewall in annotated fig. 5B) at least partially surrounds the concave distal face.
In regards to claim 7, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the concave distal face (concave distal face in annotated fig. 5B) forms a reservoir for holding the substance.
In regards to claim 8, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member (first applying member in annotated fig. 4) further comprises at least one application face on a surface of the first applying member proximal of the application portion, wherein the application face is adapted to distribute or blend the substance on the keratinous surface (para. 0014).
In regards to claim 9, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein at least a portion of a surface of the first applying member includes a flocking finish (paras. 0027-0028, 0030; 0063-0064, 0067).
In regards to claim 10, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the application portion is spherical (para. 0017).
In regards to claim 11, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the fitment portion (fitment portion in annotated fig. 5B) is a cylindrical rod extending in along the longitudinal axis from the application portion in the proximal direction.
In regards to claim 12, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the heat transfer material is selected from a metal, a ceramic, a stone, and a plastic (para. 0033).
In regards to claim 16, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the first applying member is formed from a rubber (para. 0033).
In regards to claim 17, Pires et al in view of Soukai teaches the invention substantially as claimed. This claim is a product by process claim. Therefore, the final product will be given patentable weight.  It is noted this claim has no structural language. However, Pires discloses the first applying member being made out of plastic [0031] which can be molded.
In regards to claim 18, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the stem (124) comprises a distal cylindrical cavity (126) and wherein the shank (160) comprises a cylindrical portion sized to engage the distal cylindrical cavity. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1)  in view of Soukai (FR 3021511A1) as applied to claim 1 above, and further in view of Pires588 et al (U.S. Application No. 2015/0230588 A1).
In regards to claim 2, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further discloses an applicator assembly (figs. 1-5C) wherein the length of the fitment portion (fitment portion in annotated fig. 5B) is longer than the length of the through passage (through passage in annotated fig. 4).
Pires et al fails to disclose an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member.
However, Pires588 et al  teaches an applicator assembly (figs. 1-6) further comprising a locking part (20) including a first mating mechanism (38), wherein a proximal portion (34) of the fitment portion (18) comprises a second mating mechanism (36), and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member (para. 0077). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al in view of Soukai to incorporate the teachings of Pires588 et al and provide an applicator assembly further comprising a locking part including a first mating mechanism, wherein a proximal portion of the fitment portion comprises a second mating mechanism, and wherein engagement of the first and second mating mechanisms fixes the second applying member to the first applying member. Doing so would allow the first applying member to kept in place and be axially immovable relative to the fitment portion (para. 0079).
In regards to claim 3, Pires et al/Soukai/Pires588 et al discloses the invention substantially as claimed. Pires et al fails to teach an applicator assembly wherein the first and second mating mechanisms are inter-engaging screw threads formed on an outer surface of fitment portion and an inner surface of a hole in the locking part.
However, Pires588 et al further teaches an applicator assembly wherein the first (38) and second (36) mating mechanisms are inter-engaging screw threads formed on an outer surface of fitment portion (18) and an inner surface of a hole in the locking part (20) (para. 0077).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al/Soukai/Pires588 et al to incorporate the further teachings of Pires588 et al and provide an applicator assembly wherein the first and second mating mechanisms are inter-engaging screw threads formed on an outer surface of fitment portion and an inner surface of a hole in the locking part. Doing so would allow the first applying member to kept in place and be axially immovable relative to the fitment portion (para. 0079).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) in view of Soukai (FR 3021511A1) as applied to claims 1 and 4 above, and further in view of Yang (KR20170011603A).
In regards to claim 5, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the sidewall (sidewall in annotated fig. 5B) has a curved distal edge (133). Pires el al fails to teach an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion.
However, Yang teaches an applicator assembly wherein at least part of the curved distal edge (56 in figs 8-9) extends distally of the application portion.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al in view of Soukai to incorporate the teachings of Yang and provide an applicator assembly wherein at least part of the curved distal edge extends distally of the application portion. Doing so would allow the application portion to more easily apply cosmetics to the skin (para. 0058).
In regards to claim 6, Pires et al/Soukai/Yang teaches the invention substantially as claimed. Pires et al further teaches an applicator assembly (figs. 1-5C) wherein the curved distal edge (133) comprises a frustoconical section (para. 0014) forming a distal tip (134) of the applicator head.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pires et al (U.S. Application No. 2016/0270514 A1) in view of Soukai (FR 3021511A1) as applied to claims 1 and 12 above, and further in view of Thorpe et al (U.S. Application No. 2014/0234003 A1).
In regards to claim 13-15, Pires et al in view of Soukai teaches the invention substantially as claimed. Pires et al discloses an applicator assembly wherein the heat transfer material is a metal or alloy (para. 0033) but does not specify the type of metal in claims 13-14, and the coating selected from claim 15. 
However, Thorpe et al teaches an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof (para. 0018), and an applicator assembly wherein the metal is stainless steel (para. 0018), and an applicator assembly wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of cosmetic applicator assemblies. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pires et al in view of Soukai to incorporate the teachings of Thorpe et al and provide an applicator assembly wherein the metal is selected from stainless steel, aluminum, titanium, brass, steel, carbon, carbon fiber, nickel, tin, copper, brass, and alloys thereof, wherein the metal is stainless steel, and wherein the heat transfer material comprises a coating selected from one or more of an antimicrobial coating, an antiseptic coating, and an antibacterial coating. Doing so would allow the second applying member to be made of a material suitable to transfer heat or cold (para. 0018), would allow the second applying member to be made of a material suitable to transfer heat or cold (para. 0018), would help prevent staining on the second applying member, and would prevent bacteria from growing on the second applying member. 

Response to Arguments
Applicant's arguments with respect to the rejections of claims 1, 4, 7-12, and 16-18 under 35 U.S.C. § 102, and the rejections of claims 2, 3, 5, 6, 13-15 under 35 U.S.C. § 103, filed 06 September 2022 have been fully considered but they are not persuasive. It is noted that Applicant remarks are based on the new amended language.  The above rejection is on Pires ‘514, Pires ‘588, Yang, Thorpe and new prior art based on the new claim amendment.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   


/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772